UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
MICHAEL F. HARPER CIVIL ACTION NO. 19-480-P
VERSUS JUDGE FOOTE
MEDICAL STAFF CADDO MAGISTRATE JUDGE HAYES

CORRECTIONAL CENTER, ET AL.
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record, and noting the lack
of written objections filed by Plaintiff, and determining that the findings are correct under
the applicable law;

IT IS ORDERED that Plaintiff's complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of
Civil Procedure.

THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

AM éay of NN seas 2019.

ELIZABETH ERNY FOOTE
UNITED STATES DI CT COURT
